Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 10/05/2021. 
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 01/28/2022 and 05/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification objections
4. The following typographical informalities need to be corrected. Paragraphs [0092] of the originally filed specification reads “The first end 24 of the bottom blade 232 is opposite to the first end 244 of the top blade 232 in the height direction”. This needs correction as the first end is 244, depicted in figure 8A-8D and 9A, 9B and further described in paragraph [0092]). 
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claims 1, 8, 17 - 20   are rejected under 35 U.S.C. 103 as being unpatentable over Foong et al (US 2014/0127953 A1) and in view of Kuong et al (US 20140103952 A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding independent claim 1, Foong et al (US 2014/0127953 A1) teaches, A compliant ground block for a testing system for testing integrated circuit devices (figures 1-9, paragraph [0039]), comprising: a plurality of electrically conductive blades in a side by side generally parallel relationship (element 20 having a collection of blades, figures 1-3 and 9), said blades configured to be longitudinally slidable with respect to each other (figure 9, element 20, paragraphs [0042]­ [0044]); and an elastomer configured to retain the plurality of blades (elements 28 and 29, figure 1-4, 6-9, paragraphs [0042]­ [0044]), wherein each blade of the plurality of blades includes a first end (See figures 8 and 9, first end of first, third, fifth and seventh test contacts 20 is the top end near biasing member 28; first end of second. fourth, sixth and eighth test contacts 20 is bottom end near biasing member 29) and a second end opposite to the first end in the longitudinal direction (See figures 8 and 9, second end of first, third, fifth and seventh test contacts 20 is the bottom end near biasing member 29; second end of second, fourth, sixth and eighth test contacts 20 is top end near biasing member 28), 
the plurality of blades is arranged so that the first end of each blade of the plurality of blades is opposite to the first end of an adjacent blade in the longitudinal direction, so that the first end of one blade is adjacent the second end of the adjacent blade (See figures 8-9; alternating test contacts have first and second ends on opposite sides; allowing the first end of each contact 20 to be adjacent to the second end of each adjacent contacts 20), 
the elastomer being at least tubular in part and non-conductive (element 28 and 29, elongate generally cylindrical elastomeric member paragraph [0042], figures 8 and 9, it is well known that elastomeric materials are insulating polymers unless otherwise specifically doped to make them conducting. It is also inherent that biasing members 28 and 29 are insulating or non-conducting to maintain the electrical path  between each terminal on the IC device 16 and the test system 8 through each contact 20).
Foong et al teaches the blades assembly with an elastomeric cylinder for a connector but doesn’t explicitly teach a ground connector.
Kuong et al (US 2014/0103952 A) teaches, a ground electrical contact for an integrated circuit (IC) testing apparatus that comprises: a bottom member, a top member and a compressible member located between the narrower end of said bottom member and a bifurcation inner surface, which is an inner surface where the two arms bifurcate in the top member. The bottom member and top member are made of an electrically conductive material. The compressible member can be made of any compressible material including elastomeric materials such as, but not limited to, silicon rubber. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Foong et al by providing a ground contact as taught by Kuong et al.
One of the ordinary skill in the art would have been motivated to make such a modification to guide, hold and pretension the ground contact during testing of an IC device, as taught by Kuong et al (paragraph [0032]).

Regarding dependent claim 8, Foong et al (US 2014/0127953 A1) and Kuong et al (US 2014/0103952 A) teach the compliant ground block according to claim 1.
Foong et al further teaches,, wherein the plurality of blades has recesses in the sides of the plurality of blades in a thickness direction (figures 8-9; recesses in side of contacts 20 that receive biasing members 28, 29), the compliant ground block includes at least two elastomers (figures 8-9; biasing members 28, 29), the at least two elastomers have a cylindrical shape and extend in a thickness direction (figures 8 and 9,  first and second resiliently biasing members comprise respective elongate elastomeric members, which may be substantially cylindrical. While the elastomeric members are generally cylindrical (paragraph [0025]), the at least two elastomers are configured to be biased into the recesses, respectively (figures 8 and 9).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding independent claim 17, Foong et al (US 2014/0127953 A1) teaches, A testing system for testing integrated circuit devices (element 8, figure 1, paragraph [0039]), comprising: a device under test (IC device element 16, figure 1, paragraph [0039]); and a compliant ground block (element 20, figure 1-3 and 9) including: a plurality of blades (element 20 having a collection of blades, figures 1-3 and 9); and an elastomer configured to retain the plurality of blades (elements 28 and 29, figure 1-4, 6-9, paragraphs [0042]­ [0044]), wherein each blade of the plurality of blades includes a first end (See figures 8 and 9, first end of first, third, fifth and seventh test contacts 20 is the top end near biasing member 28; first end of second. fourth, sixth and eighth test contacts 20 is bottom end near biasing member 29) and a second end opposite to the first end in a longitudinal direction (See figures 8 and 9, second end of first, third, fifth and seventh test contacts 20 is the bottom end near biasing member 29; second end of second, fourth, sixth and eighth test contacts 20 is top end near biasing member 28), the plurality of blades is arranged so that the first end of each blade of the plurality of blades is opposite to the first end of an adjacent blade in the longitudinal direction (See figures 8-9; alternating test contacts have first and second ends on opposite sides; allowing the first end of each contact 20 to be adjacent to the second end of each adjacent contacts 20), the elastomer includes a non-conductive outer surface (element 28 and 29, elongate generally cylindrical elastomeric member paragraph [0042], figures 8 and 9, it is well known that elastomeric materials are insulating polymers unless otherwise specifically doped to make them conducting. It is also inherent that biasing members 28 and 29 are insulating or non-conducting to maintain the electrical path  between each terminal on the IC device 16 and the test system 8 through each contact 20), the plurality of blades includes a conductive outer surface (paragraph [0041]), wherein a size of the compliant ground block is at least partially aligned with a ground pad of the device under test (figure 1, device 16 is aligned with contacts 20 run a test on the device 16).
Foong et al teaches the blades assembly with an elastomeric cylinder for a connector but doesn’t explicitly teach a ground connector.
Kuong et al (US 20140103952 A) teaches, a ground electrical contact for an integrated circuit (IC) testing apparatus that comprises: a bottom member, a top member and a compressible member located between the narrower end of said bottom member and a bifurcation inner surface, which is an inner surface where the two arms bifurcate in the top member. The bottom member and top member are made of an electrically conductive material. The compressible member can be made of any compressible material including elastomeric materials such as, but not limited to, silicon rubber. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Foong et al by providing a ground contact as taught by Kuong et al.
One of the ordinary skill in the art would have been motivated to make such a modification to guide, hold and pretension the ground contact during testing of an IC device, as taught by Kuong et al (paragraph [0032]).

Regarding dependent claim 18, Foong et al (US 2014/0127953 A1) and Kuong et al (US 2014/0103952 A) teach, the testing system according to claim 17.
Foong et al (US 2014/0127953 A1) further teaches, a housing (element 18, figure 1), wherein the compliant ground block is disposed inside the housing (figure 1), the elastomer is wedged into the housing to retain the compliant ground block in the housing paragraphs [0042]­ [0044]).

Regarding dependent claim 19, Foong et al (US 2014/0127953 A1) and Kuong et al (US 2014/0103952 A) teach, the testing system according to claim 17.
Foong et al (US 2014/0127953 A1) further teaches, a socket (element 22, figure 1); a load board (The test terminals 12 are located on a load-board of the test assembly 14, paragraph [0039]); wherein the socket is configured to provide a pathway from inputs and outputs of the device under test to inputs and outputs of the load board, respectively(paragraph [0039]).

Regrading independent claim 20, Foong et al (US 2014/0127953 A1) teaches, a method (figures 1-9, paragraph [0039]) of assembling and positioning a compliant ground block in a testing system for testing integrated circuit devices, the method comprising: arranging a plurality of electrically conductive blades of the compliant ground block so that a first end of each blade of the plurality of blades is opposite to a first end of an adjacent blade in a longitudinal direction (See figures 8 and 9, first end of first, third, fifth and seventh test contacts 20 is the top end near biasing member 28; first end of second. fourth, sixth and eighth test contacts 20 is bottom end near biasing member 29; second end of first, third, fifth and seventh test contacts 20 is the bottom end near biasing member 29; second end of second, fourth, sixth and eighth test contacts 20 is top end near biasing member 28), the first end of one blade being adjacent a second end of an adjacent blade, the second end being opposite to the first end in the longitudinal direction (See figures 8 and 9, first end of first, third, fifth and seventh test contacts 20 is the top end near biasing member 28; first end of second. fourth, sixth and eighth test contacts 20 is bottom end near biasing member 29; second end of first, third, fifth and seventh test contacts 20 is the bottom end near biasing member 29; second end of second, fourth, sixth and eighth test contacts 20 is top end near biasing member 28); retaining the blades (paragraphs [005], [0013], [0021]) with an elastomer of the compliant ground block (element 28 and 29, elongate generally cylindrical elastomeric member paragraph [0042],, the blades being in a side by side generally parallel relationship (figures 8 and 9), the blades being configured to be longitudinally slidable with respect to each other (figure 9, element 20, paragraphs [0042]­ [0044]), and the elastomer being at least tubular in part and non-conductive; and installing the compliant ground block in a housing (element 18, figure 1).
Foong et al teaches the blades assembly with an elastomeric cylinder for a connector but doesn’t explicitly teach a ground connector.
Kuong et al (US 2014/0103952 A) teaches, a ground electrical contact for an integrated circuit (IC) testing apparatus that comprises: a bottom member, a top member and a compressible member located between the narrower end of said bottom member and a bifurcation inner surface, which is an inner surface where the two arms bifurcate in the top member. The bottom member and top member are made of an electrically conductive material. The compressible member can be made of any compressible material including elastomeric materials such as, but not limited to, silicon rubber. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Foong et al by providing a ground contact as taught by Kuong et al.
One of the ordinary skill in the art would have been motivated to make such a modification to guide, hold and pretension the ground contact during testing of an IC device, as taught by Kuong et al (paragraph [0032]).
Allowable subject matter
6. Claims 2-7, 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art Carideo (US 2022/0229106 A1) has common assignee and same priority filing date.
In related art, Sherry (US 2008/0006103 A1) teaches, A contact for use in a contact set assembly. The contact spans a space which separates a lead of an integrated circuit to be tested and a pad of a load board interfacing with the tester. The contact construction provides electrical communication between integrated circuit lead and the load board pad. Included is an insulating lamina which comprises, in part, a contact. A conductive lamina overlies at least a portion of the insulating lamina. The laminar construction and size and shape of conductive traces applied to a ceramic lamina enable parameters of the contact to be provided.
Osato (US 2010/0062662 A1) teaches, An electrically connecting apparatus comprises a base member provided with slots penetrating in the plate thickness direction, contacts disposed within the slots so as to be able to contact electrodes of a device under test on the base member and for connecting the electrodes to an electric circuit of a tester, and an elastic member. The contacts has a fixed piece to be fixedly held on the base member within the slots for connection with the electric circuit, and a movable piece disposed within the slots for electrical connection with the fixed piece. In the fixed piece, a guide face for guiding the movable piece toward a contact position permitting the movable piece and the electrodes to contact is formed, and the movable piece is supported slidably on the guide face so as to receive elastic biasing force toward the contact position by the elastic member.
Foong et al, Kuong et al, Sherry and Osato either individually or in combination fail to teach the limitations as recited in dependent claims 2-7 and 9-16. It would be an impermissible hindsight to selectively further modify Foong et al, Kuong et al, Sherry and Osato to arrive at the recited claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858